Citation Nr: 0006848	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 confirmed rating decision 
of the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which denied the veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for a psychiatric (nervous) condition.


FINDINGS OF FACT

1.  The last disallowance of the claim of entitlement to 
service connection for a nervous condition was accomplished 
in a rating decision dated in April 1989, which was never 
appealed and is therefore final.

2.  None of the evidence that was associated with the file 
after April 1989 can be considered to be so significant as to 
warrant its consideration in order to fairly decide the 
merits of the previously denied claim for service connection 
for a nervous condition, as required by the VA regulation 
addressing the criteria required to reopen final claims based 
on new and material evidence.


CONCLUSION OF LAW

The evidence received since the April 1989 rating decision, 
which denied a request to reopen a previously denied claim 
for service connection for a psychiatric (nervous) condition 
and is final, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the Philadelphia, 
Pennsylvania, RO denied service connection for a nervous 
condition in a November 1977 rating decision.  The record at 
that time contained the veteran's service medical records, 
showing a negative psychiatric evaluation of the veteran upon 
discharge; a February 1977 VA outpatient medical record 
containing diagnoses of inadequate personality disorder, 
seizure disorder, rule out paranoid personality, rule out 
schizoid personality and rule out latent schizophrenia; an 
August 1977 statement from a private neurologist indicating 
that the veteran suffered from psychomotor seizures, with 
behavior problems and depersonalization; and private medical 
records dated in April and  May 1977, showing an impression of 
rule out temporal lobe seizures, with a probably large 
functional component, and a history of trauma to the head at 
age 15, with unconsciousness, and a second episode of trauma, 
also as a child.

The record shows that notice of the above rating decision of 
November 1977 and of the right to appeal said decision was 
sent to the veteran in November 1977, and a Notice of 
Disagreement was not received from the veteran within one year 
of the date of such notice.  Therefore, the Board finds that 
the November 1977 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

In April 1989, the San Juan, Puerto Rico, RO denied a request 
to re-open the previously denied claim of entitlement to 
service connection for a nervous condition, after a review of 
the evidence submitted as "new and material" by the 
veteran, which essentially consisted of photocopies of 
medical records dated in 1982, revealing private medical 
treatment for problems with the lumbar spine and knees, and a 
July 1982 impression of possible right temporal seizure focus 
resulting in partial complex seizures.

The record further shows that notice of the above rating 
decision of April 1989 and of the right to appeal said 
decision was sent to the veteran in May 1989, and a Notice of 
Disagreement was not received from the veteran within one year 
of the date of such notice.  Therefore, the Board finds that 
the April 1989 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The evidence that has been associated with the claims folder 
since April 1989, (the date of the last disallowance of the 
veteran's claim) essentially consists of the following:

1.  Statements submitted by the veteran 
in 1992 and 1996, restating his belief 
that his nervous condition is causally 
related to service.

2.  Photocopy of a February/March 1993 
private psychiatric report containing a 
diagnosis of depression, not otherwise 
specified.

3.  An April 1993 statement from a 
private psychiatrist rendering a 
diagnosis of an organic personality 
disorder, rule out chronic 
undifferentiated schizophrenia, and 
indicating that the veteran had been his 
patient since February 1992.  (This 
statement is in Spanish, but the RO 
provided the above English extract in a 
May 1993 confirmed rating decision and in 
the Statement of the Case that was issued 
in July 1993.)

4.  Photocopy of the report of a 
September 1993 private psychiatric 
evaluation, showing a diagnosis of 
depression, secondary to a back 
condition, which the Board notes is not 
service-connected.  (This document is 
also in Spanish.  However, the diagnosis 
is clearly understandable and, in any 
event, the RO provided the proper 
translation of that diagnosis in a 
Supplemental Statement of the Case that 
was issued in February 1997.)

5.  Photocopies of VA medical records 
reflecting mental health treatment in May 
and July 1996, with complaints of 
depression and impressions of rule out 
post-traumatic stress disorder and rule 
out depression with psychotic features.

6.  An August 1996 private report 
containing a diagnosis of depression, not 
otherwise specified.

7.  The report of a February 1997 VA 
mental disorders examination, reflecting 
the veteran's statements to the effect 
that he was treated for nervous symptoms 
during service, diagnostic impressions of 
depression, not otherwise specified, on 
Axis I, and histrionic personality, on 
Axis II, and the physician's opinion, 
after a thorough review of the file, to 
the effect that "[t]he evidence in this 
case fails to prove any relationship 
between [the] veteran's NP condition and 
his military service.  His symptoms are 
not related to Vietnam service.  The 
veteran has changed his presentation of 
symptoms and his complaints in different 
interviews throughout the years."

8.  VA records reflecting physical 
medical examinations and radiological 
studies conducted in February and March 
1997.

9.  Photocopies of medical records 
produced in October 1998 reflecting 
private medical treatment for a sinus 
condition and a diagnosis of rule out 
epilepsy.

All the newly-submitted evidence is "new," in the sense 
that it consists of evidence that was not of record as of 
April 1989.  None of it is, however, material, because it is 
either not pertinent to the issue of service connection for a 
nervous condition or it merely reiterates that the veteran 
has been suffering from psychiatric difficulties for several 
years after service and that he believes that the current 
nervous condition is causally related to service, but it does 
not show that there is a causal relationship between the 
current nervous condition and service.  In fact, as noted 
above, the report of the February 1997 VA mental disorders 
examination provides a negative answer to the question of 
whether it is as likely as not that the current nervous 
condition is causally related to service.  Thus, the newly-
submitted evidence cannot be considered to be so significant 
as to warrant its consideration in order to fairly decide the 
merits of the previously denied claim for service connection 
for a nervous condition, as required by 38 C.F.R. § 3.156(a) 
(1999).

In view of the above, the Board concludes that the veteran 
has failed to submit evidence that is both new and material 
so as to warrant the reopening of the previously denied claim 
of entitlement to service connection for a nervous condition.  
The present appeal of the denial of the reopening of said 
claim for service connection has failed, it is hereby being 
denied, and the claim remains unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that, if obtained and associated with the record, 
might warrant the reopening of the finally denied claim of 
entitlement to service connection for a nervous condition.  
Accordingly, the Board is of the opinion that, in the present 
case, VA has not failed to meet its obligation with regard to 
the above appealed claim under 38 U.S.C.A. § 5103(a) (West 
1991) and that, consequently, no further assistance to the 
veteran in this regard is warranted at this time.


ORDER

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition, the claim remains 
unopened and the appeal is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

